DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 04 April 2019. The present application claims 39-57, submitted on 04 April 2019 are pending.  Applicants' cancelation of claims 1-38, indicated on 04 April 2019 has been acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both “exhaust” and “die head”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 46 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-44 & 47-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appel (U.S. Patent No. 4,340,563).
Regarding claims 39 & 53, Appel discloses (see Figure 2) equipment for gathering fibres (20) entrained a gas stream (26), the equipment comprising an enclosure (24) having an inlet (46) through which the entrained fibres (20) are directed into the enclosure (24), a fibre outlet (32) from which gathered fibres (20) are withdrawn from the enclosure (24) and an exhaust outlet (28) through which gas passes out of the enclosure (see Column 4, line 10-21), the enclosure (24) being constructed to provide a pathway for the fibres (20) through the enclosure (24) from the inlet (46) to the fibre outlet (32), wherein the enclosure (24) is configured so that a first portion of surplus gas in which the fibres (20) are entrained is separated from said entrained fibres (20) as said entrained fibres (20) are directed to the inlet (46), the enclosure (24) further being (20) have been directed into the enclosure (24) through the inlet (46; see Figure 3), and to direct the second portion of surplus gas to the exhaust outlet (28; see Figure 3).
Regarding claim 40, Appel discloses (see Figure 3) wherein the enclosure (24) is constructed to direct gas and fibres (20; see Figure 3) into the inlet (46) and said first portion of the surplus gas outside the enclosure (see Column 4, line 10-21).
Regarding claim 41, Appel discloses (Figure 2) comprising a transport system (38) arranged to move the fibres (20) along part of the pathway, preferably in a different direction to the direction of the gas stream (see Figure 2), and wherein the transport system (38) has an upstream portion disposed in alignment with the inlet (46) to collect entrained fibres (20) from the gas, and arranged to move fibres (20) deposited thereon through the enclosure (24) towards the fibre outlet (32).
Regarding claim 42, Appel discloses (Figure 2) wherein the transport system (38) comprises a conveyor (38) constructed to allow gas to pass therethrough to separate a third portion of the surplus gas from entrained fibres (20) on the conveyor (see Column 5, line 15-17).
Regarding claim 43, Appel discloses (Figure 2) further comprising a transport surface (34) arranged to move the fibres (20) along part of the pathway, and at least one baffle (54) positioned so as to direct fibre (20) in the gas stream on to the transport surface (34), and surplus gas in the gas stream gas away from the transport surface (34).
Regarding claim 44, Appel discloses (Figure 2) the enclosure comprises a baffle (54) positioned in the path of the gas stream (26) and arranged to direct fibres (20) from in the gas stream (26) into a primary passage (see Figure 3), and surplus gas from the gas stream (26) into an auxiliary passage separate from the primary passage (see Figure 3).
Regarding claim 47, Appel discloses (Figure 2) wherein the enclosure (24) comprises a conduit (36) having an elongated section of substantially uniform cross sectional shape through which fibres (20) may pass towards the fibre outlet (32; see Figure 3).
Regarding claim 48, Appel discloses (Figure 2) wherein the enclosure (24) further comprises a guide (54) through which fibres (20) may pass into the conduit (36), the guide (36) having a cross section that tapers towards the elongated section of the conduit (36, see Figure 3).
Regarding claim 49, Appel discloses (Figure 2) wherein the fibre outlet (46) comprises an outlet orifice (opening as illustrated in Figure 3) that discharges into an open channel extending in the direction of movement of the gathered fibres (20).
Regarding claim 50, Appel discloses (Figure 2) a baffle (25) arranged to direct gas emerging from the orifice away from the direction of movement of the fibres (20; see Figure 3).
Regarding claim 51, Appel discloses (Figure 2) wherein the enclosure (24) includes an exhaust chamber (rectangular structure connected to interpreted gas outlet “28” as illustrated in Figure 2) arranged to receive the surplus gas, and the gas outlet (28) is positioned in communication with the exhaust chamber.
Regarding claim 52, Appel discloses (see Figure 2) apparatus comprising equipment for generating fibres (20) of plastics material entrained in a gas stream  (26) and equipment for gathering said fibres (20) entrained in the gas stream (26), wherein the equipment for gathering fibres (20) comprises an enclosure (24) having an inlet (46) through which the fibres (20) entrained in a gas stream (26) are directed into the enclosure (24), a pathway for the fibres (20) through the enclosure (24) from the inlet (46) to a fibre outlet (32) from which gathered fibres (20) are withdrawn from the enclosure (24), and an exhaust outlet (28) through which gas may pass out of the enclosure (24), wherein the equipment for generating fibres (20) comprises melt-blowing equipment (10) comprising a die head (46) from which fibres (20) entrained in a gas stream emerge (26); the equipment for gathering fibres (20) is configured such that the fibres (20) entrained in a gas stream (26) are directed into the enclosure (24) from the die head (46) of the melt blowing equipment (10); wherein the enclosure inlet (see Figure 3) is spaced from the die head (46) to allow a first portion of surplus gas from the die head (46) to escape laterally with respect to the path of the fibres (20) to the outside of the enclosure (24), and wherein the enclosure (24) is constructed to separate a second portion of the surplus gas in the gas stream (26) from the entrained fibres, and to direct the surplus gas to the exhaust outlet (28).
Regarding claim 54, Appel discloses (see Figure 3) wherein the entrained fibres (20) are directed into the enclosure (24) through the inlet, and said first portion of surplus gas (26) is directed outside the enclosure (24), said first portion preferably being directed from the periphery of the gas stream (26; see Figure 3).
Regarding claim 55, Appel discloses (see Figure 3) wherein the fibres (20) are gathered by directing the entrained fibres (20) on to a collecting surface (38), and causing relative movement between the collecting surface (38) and the gas stream (26; see Figure 3).
Regarding claim 56, Appel discloses (see Figure 3) wherein the gas stream (26) is funnelled in its direction of flow into a region of smaller cross-sectional area (see Figure 2) as it approaches the collecting surface (38) and a second portion of surplus gas (26) on the periphery of the gas stream (26) is diverted laterally away from the direction of flow (see Figure 3).
Regarding claim 57, Appel discloses (see Figure 3) wherein the second portion of surplus gas (26) adjacent the gathered fibres (20) is diverted away there from the web (20) to facilitate separation of the gathered of the web (20) from the collection surface (38; Column 5, line 15-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731